Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 06/18/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of 03/26/2021 has been withdrawn. 
Claims 1-20 allowable. The restriction requirement between species 1-22 , as set forth in the Office action mailed on 01/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/11/2021 is withdrawn.  Claims 1-20 , directed to species 5 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no prior art alone or in combination that teaches an ultrasonic cutting tip and an ultrasonic cutting instrument that includes the combination of recited limitations in claims 1 and 11. 
Regarding claims 1 and 11, the art alone or in combination did not teach wherein the torsional vibration of the hollow shaft is configured to cut tissue as it enters the opening without additional cutting mechanisms inside the hollow shaft. The closest prior art, Robertson, discloses an ultrasonic cutting tip (Figure 55) comprising: a hollow shaft (950) with a proximal end and a distal end (Paragraph [0141]), the proximal end configured to be attached to an ultrasonic hand piece (Figures 1A-1B) capable of producing torsional vibration along a direction of vibration (Figure 2, Paragraph [0152]; torsional motion is synonymous with rotational and twisting motion as mentioned in application 16/366,425; arrow A in Figures 52-55 below) and the distal end having a smooth continuous surface (Figure 55, Paragraph [0197]), the hollow shaft (950) having an longitudinal axis (Figure 2, Paragraph [0152], arrow B in Figures 52-55 below) that extends through an interior lumen of the hollow shaft (950); an opening (954) located near the distal end (952) of the hollow shaft (950), the opening (954) having a width (W) and a length (L), the length (L) being longer (Figure 55, Paragraph [0197]) than the width (W); wherein the width (W) of the opening (954) is oriented along the direction of vibration (vibration is rotational/torsional, arrow A in Figures 52-55 below) and perpendicular to the longitudinal axis (arrow C in Figures 52-55 below) of the hollow shaft (950). However, Robertson fails to disclose the torsional vibration of the hollow shaft is configured to cut tissue as it enters the opening without additional cutting mechanisms inside the hollow shaft. Instead, there is a blade (960, Figure 53) in the hollow shaft (950). The second closest prior art, Yamada, discloses an ultrasonic cutting tip (Figures 1, 13-15) comprising: a hollow shaft (12) configured to be attached to an ultrasonic hand piece (3) capable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARWA MOSTAFA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771